C. A. 8th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 13, 1997. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, December 15, 1997. A reply brief, if any, is to be *1153filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, January 5, 1998. This Court’s Rule 29.2 does not apply.